UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
FRANK ENTEN,                              )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                  Civil Action No. 09-1825 (PLF)
                                          )
DISTRICT OF COLUMBIA, et al.,             )
                                          )
            Defendants.                   )
__________________________________________)


                                             ORDER

               For the reasons stated in the Opinion issued this same day, it is hereby

               ORDERED that Mr. Enten’s application for a preliminary injunction [2] is

DENIED; and it is

               FURTHER ORDERED that the parties are directed to meet and confer and to file

a joint report regarding how they wish to proceed in this case on or before January 8, 2010.

               SO ORDERED.



                                             /s/
                                             PAUL L. FRIEDMAN
DATE: December 22, 2009                      United States District Judge